UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (AMENDMENT NO. ) Filed by the Registrant o Filed by a Party other than the Registrantx Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 ITEX CORPORATION (Name of Registrant as Specified In Its Charter) DAVID POLONITZA WAYNE P. JONES RICHARD POLONITZA GRETA POLONITZA KIRK ANDERSON (Name Of Person(S) Filing Proxy Statement, If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: David Polonitza (the “Mr. Polonitza”), together with the other Participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the 2011 annual meeting of stockholders (the “Annual Meeting”) of ITEX Corporation. Item 1:On May 2, 2012, the Polonitza Group issued the following press release and postedto HTTP://WWW.ENHANCEITEX.COM Leading Proxy Advisory Firm Institutional Shareholder Services (ISS) Recommends Shareholders Vote on Gold Proxy, Says The Polonitza Group ISS recommends not voting for any of the current ITEX directors Press Release Source: The Polonitza Group on Wednesday May 2, 2012, 9:00 am EST Westfield, N.J., May 2 The Polonitza Group today announced that ISS, the nation's leading proxy advisory firm, has recommended that shareholders of ITEX Corporation vote on the GOLD proxy card to elect David Polonitza to the Board of Directors of ITEX andnotvote Management’s proxy at the annual meeting of shareholders scheduled to be held on May 14, 2012. The Polonitza Group urges all shareholders to vote the GOLD proxy card to elect its two nominees – WayneJones and David Polonitza by telephone, Internet or by signing, dating and returning the GOLD proxy card today. ISS expressed concerns shared by the Polonitza Group with respect to ITEX’s corporate governance and operating performance and recommended shareholders WITHHOLD for all of the current Board members. Specifically, ISS stated: ·" Given the weakening market performance trends, the lackluster operating performance, and particularly the weak oversight provided by the company's governance structure – such as the board's willing acceptance of an affiliated director overseeing his own work on the financial statements through his role on the Audit committee – a vote FOR election of dissident nominee Polonitza is warranted.” ·" On the compensation front, the long-term nature of (ITEX’s) compensation practices is highly unusual in the sense that the restricted stock plan has a vesting period of up to 11 years, and for a relatively small company the compensation may not be in line with the market.” ·“There is a lack of truly independent oversight given the small board size of three, where Steve White, CEO is an insider and John Wade is an affiliated outsider, given the nature of his work as a consultant on audit related matters, make it important to include in the board truly independent directors.” · “The company has fallen behind the broader market over the three and particularly the one-year terms, however, suggesting the dissident has a point about the troubling trend. Performance versus its peer, ITNM, has been substantially worse over both these periods.” David Polonitza stated, "In my opinion, ISS’ criticism of ITEX’s operating performance and poor governance provides further evidence that change is needed within the Company’s Board. The Board’s maneuvers to entrench themselves through stock grants, private placements, and a poison pill, along with providing the CEO with over $1,000,000 in compensation during fiscal 2011 and compensating a supposed “independent” director with over $110,000 when the Company’s fiscal 2011 net income was only $701,000 is, in my opinion, a striking example of actions by a misguided Board that has little regard for its outside shareholders. Vote the Gold Proxy to send a message to ITEX that this behavior will not be tolerated.” Contact: John Grau InvestorCom, Inc. (203) 972‐9300 Or David Polonitza (502) 460‐3141 polonitza@enhanceitex.com CERTAIN INFORMATION CONCERNING THE PARTICIPANTS David Polonitza, together with the other Participants (as defined below), intends to make a preliminary filing with the Securities and Exchange Commission ("SEC") of a proxy statement and accompanying proxy card to be used to solicit proxies for the election of its slate of director nominees at the 2011 annual meeting of stockholders of ITEX Corporation (the "Company"). THE PARTICIPANTS STRONGLY ADVISES ALL STOCKHOLDERS OF THE COMPANY TO READ THE PROXY STATEMENT BECAUSE IT CONTAINS IMPORTANT INFORMATION. SUCH PROXY STATEMENT IS AVAILABLE AT NO CHARGE ON THE SEC'S WEBSITE AT HTTP://WWW.SEC.GOV. IN ADDITION, THE PARTICIPANTS IN THE SOLICITATION WILL PROVIDE COPIES OF THE PROXY STATEMENT WITHOUT CHARGE UPON REQUEST. REQUESTS FOR COPIES SHOULD BE DIRECTED TO THE PARTICIPANTS' PROXY
